Case 9:21-cv-80929-WM Document 32 Entered on FLSD Docket 07/26/2021 Page 1 of 10




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION

                                       CASE NO. 9:21-CV-80929-DMM

   TERRY TANNENBAUM, on his own
   behalf and on behalf of all others similarly
   situated,

            Plaintiff,

   v.

   CALIBER HOME LOANS, INC., a
   Delaware corporation,

            Defendant.

   __________________________________/

   DEFENDANT CALIBER HOME LOANS, INC.’S MOTION TO TEMPORARILY STAY
       PENDING MATTER WITH INCORPORATED MEMORANDUM OF LAW

            Defendant Caliber Home Loans, Inc. (“Caliber”) moves to temporarily stay this case

   because the Plaintiff’s claims depend entirely upon a recent ruling from the Eleventh Circuit1 that

   is the first of its kind among the Circuit Courts, dramatically extended liability under the existing

   law, and conflicted both with ubiquitous industry practice and current guidance from the

   governing federal agency. The appellee in that case has filed a petition for rehearing and rehearing

   en banc which has elicited approximately twenty amicus briefs from interested parties. Caliber

   seeks this stay in the interests of equity and efficiency during this temporary period to avoid

   incurring the significant expense of class action litigation and use of judicial resources should the

   Eleventh Circuit grant the petition for rehearing.2



   1
    Hunstein v. Preferred Collection & Management Services, Inc., No. 19-14434-HH (11th Cir. 2019).
   2
    As detailed in Caliber’s pending Motion to Dismiss, Plaintiff’s claims fail despite the Hunstein ruling. However,
   because Plaintiff’s Complaint is explicitly based upon the ruling in Hunstein, a revision or reversal of that ruling
   would indisputably impact or eliminate Plaintiff’s pleaded claims.
Case 9:21-cv-80929-WM Document 32 Entered on FLSD Docket 07/26/2021 Page 2 of 10




                                          I.    INTRODUCTION

           This Court has broad discretion to stay these proceedings pending the resolution of another

   case. See Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). The Eleventh Circuit Court of Appeals

   has explained that waiting for a federal appellate decision that is likely to have a substantial or

   controlling effect on the claims and issues of a case constitutes “at least a good . . . if not an

   excellent” reason to stay a potentially effected case. Miccosukee Tribe of Indians of Florida v.

   South Florida Water Management Dist., 559 F.3d 1191, 1198 (11th Cir. 2009).

           The instant case is based entirely upon a recent appellate decision in Hunstein v. Preferred

   Collection & Mgmt. Servs., Inc., 994 F.3d 1341 (11th Cir. 2021). See, Comp. ¶ 33. The appellee

   in Hunstein filed a petition for rehearing directed to the panel’s decision on May 26, 2021, nearly

   two months ago. Caliber requests a moderate stay of this matter, including discovery, to allow for

   disposition of that petition, and if the petition is granted, until the rehearing is held and ruled upon.

                                   II.    FACTUAL BACKGROUND

           Plaintiff brings a single claim for violation of 15 U.S.C. § 1692c(b) of the Fair Debt

   Collection Practices Act, 15 U.S.C. § 1692 et. seq. (“FDCPA”), which prohibits debt collectors

   from communicating, in connection with the collection of any debt, with any person other than

   the consumer, except with the consumer’s prior consent or when other exceptions outlined in the

   statute apply. Plaintiff alleges Caliber violated this provision by utilizing an outside print-and-

   mail vendor to send correspondence on Caliber’s behalf. This suit, like hundreds of others, was

   filed shortly after the 11th Circuit Court of Appeals issued its surprising ruling in Hunstein.

           Unlike prior rulings that applied § 1692c(b) to high-pressure debt collection techniques

   such as contacting a debtor’s family members or employer, the Hunstein ruling—if it stands—

   would significantly impact a debt collector’s ability to utilize the common, noncontroversial

                                                      2
Case 9:21-cv-80929-WM Document 32 Entered on FLSD Docket 07/26/2021 Page 3 of 10




   business practice of out-sourcing certain clerical functions such as print-and-mail tasks (as well

   as taking certain actions that are expressly contemplated by the FDCPA and approved by the

   CFPB). The Hunstein court held that, based on the pleadings, circumstances, and stipulations in

   that case that: (i) a bare procedural violation of Section 1692c(b) stemming from a common

   communication with a third-party mailing vendor constituted a concrete injury sufficient to confer

   Article III standing at the motion to dismiss stage; and (ii) allegations that a debt collector

   transmitted loan-related information to a third-party mailing vendor are sufficient to state a claim

   under Section 1692c(b). 994 F.3d at 1348-52.

            The appellee in Hunstein petitioned for rehearing and rehearing en banc on May 26, 2021.

   This petition challenges the threshold jurisdictional issue of whether a plaintiff has Article III

   standing to sue for a bare procedural violation of Section 1692c(b) and the court’s conclusion that

   the use of third-party vendor is an actionable violation of Section 1692c(b). See Appellee’s Pet.

   for Rehearing and for Rehearing En Banc, attached as Exhibit A. Following the Petition, nearly

   twenty amici were granted leave to file briefs in support of the petition. Arguments raised in these

   amicus briefs address, among other arguments, lack of Article III standing, interpretation of the

   FDCPA in conjunction with Regulation F (the FDCPA’s implementing rule promulgated by the

   CFPB), and potential questions of the continued constitutionality of the FDCPA as a whole due

   to its newly discovered unreasonable restraint on commercial speech. The Eleventh Circuit has

   not yet ruled on the petition. Based on historical proceedings in which rehearing was granted by

   the Eleventh Circuit, the decision to rehear is typically made within 90 to 120 days from the filing

   of the petition. See generally, En Banc Poll Orders, UNITED STATES COURT OF APPEALS FOR THE

   ELEVENTH CIRCUIT, https://www.ca11.uscourts.gov/enbanc-poll-orders (last visited July 22,

   2021).

                                                    3
Case 9:21-cv-80929-WM Document 32 Entered on FLSD Docket 07/26/2021 Page 4 of 10




          With regard to Hunstein, in particular, there is additional support for rehearing based on

   the Supreme Court’s recent Article III standing decision in Transunion LLC v. Ramirez, 141 S.Ct.

   2190 (2021). The Court stated in pertinent part:

              For the first time in this Court, the plaintiffs also argue that TransUnion
              “published” the class members’ information internally—for example, to
              employees within TransUnion and to the vendors that printed and sent
              the mailings that the class members received. That new argument is
              forfeited. In any event, it is unavailing. Many American courts did not
              traditionally recognize intra-company disclosures as actionable
              publications for purposes of the tort of defamation. See, e.g., Chalkley
              v. Atlantic Coast Line R. Co., 150 Va. 301, 326–328, 143 S.E. 631, 638–
              639 (1928). Nor have they necessarily recognized disclosures to
              printing vendors as actionable publications. See, e.g., Mack v. Delta Air
              Lines, Inc., 639 Fed.Appx. 582, 586 (CA11 2016). Moreover, even the
              plaintiffs’ cited cases require evidence that the defendant actually
              “brought an idea to the perception of another,” Restatement of Torts
              § 559, Comment a, p. 140 (1938), and thus generally require evidence
              that the document was actually read and not merely processed, cf.
              Ostrowe v. Lee, 256 N.Y. 36, 38–39, 175 N.E. 505, 505–506 (1931)
              (Cardozo, C. J.). That evidence is lacking here. In short, the plaintiffs’
              internal publication theory circumvents a fundamental requirement of
              an ordinary defamation claim—publication—and does not bear a
              sufficiently “close relationship” to the traditional defamation tort to
              qualify for Article III standing.

   141 S.Ct. 2190, 2210 n.6. The TransUnion opinion directly addressed the common business

   practice of outsourcing print-and-mail tasks at issue in Hunstein and forecasts the Supreme

   Court’s perspective with regard to the Article III issue.

          Plaintiff’s case is based upon the exact theory at issue in Hunstein. If the Eleventh Circuit

   grants the petition for rehearing and changes its opinion, that change will materially impact this

   case and might render the conduct at issue in this case non-actionable altogether. Accordingly,

   Caliber seeks a brief stay of this matter pending a resolution of the petition for rehearing in

   Hunstein, and if the petition is granted, until the rehearing is held and ruled upon. To be clear,

   Caliber is not seeking an indefinite delay of this case or to place it in state of “suspended


                                                      4
Case 9:21-cv-80929-WM Document 32 Entered on FLSD Docket 07/26/2021 Page 5 of 10




   animation” but, rather, is seeking a short, readily-definable stay based upon the pending rehearing

   which will be ended by one decision from the controlling appellate court.

                                  III.    MEMORANDUM OF LAW

       A. LEGAL STANDARD

           The Court has broad discretion to stay this case “incidental to the power inherent in every

   court to control the disposition of the causes on its docket.” Landis, 299 U.S. at 254; see Clinton

   v. Jones, 520 U.S. 681, 706-07 (1997). In exercising this discretion, courts historically consider:

   “(1) whether the litigation is at an early stage; (2) whether a stay will unduly prejudice or tactically

   disadvantage the non-moving party; (3) whether a stay will simplify the issues in question and

   streamline the trial; and (4) whether a stay will reduce the burden of litigation on the parties and

   on the [C]ourt.” Ring v. City of Gulfport, No. 8:20-CV-593-T-33CPT, 2020 WL 3895435, at *2

   (M.D. Fla. July 10, 2020). Another factor which some courts address is whether the proponent of

   the stay would suffer a hardship or inequity if forced to proceed. Garmendiz v. Capio Partners,

   LLC, No. 8:17-CV-987-EAK-AAS, 2017 WL 3208621, at *1 (M.D. Fla. July 26, 2017).

           “[T]he Eleventh Circuit has approved of stays pending appellate resolution of a related

   case, especially where the related matter is likely to have a substantial or controlling effect on the

   claims and issues in the stayed case.” Stoll v. Musculoskeletal Inst., Chartered, No. 8:20-CV-

   1798-CEH-AAS, 2021 WL 632622, at *2 (M.D. Fla. Feb. 18, 2021) (citing Miccosukee Tribe of

   Indians of Fla. v. S. Fla. Water Mgmt. Dist., 559 F.3d 1191, 1198 (11th Cir. 2009)). Indeed, courts

   routinely stay cases for this very reason. See, e.g., Stoll, 2021 WL 632622, at *2; Ring, 2020 WL

   3895435, at *4; Pinares v. United Techs. Corp., No. 10-80883-CIV, 2019 WL 8129287, at *3

   (S.D. Fla. Feb. 12, 2019); MRI Assocs. of St. Pete, Inc. v. State Farm Mut. Auto. Ins. Co., No.

   8:10-CV-713-T-30AEP, 2010 WL 3632714, at *2 (M.D. Fla. Sept. 14, 2010); Abbott v. United

                                                      5
Case 9:21-cv-80929-WM Document 32 Entered on FLSD Docket 07/26/2021 Page 6 of 10




   States, No. 10-20635-CR, 2018 WL 8899341, at *1 (S.D. Fla. Sept. 4, 2018), report and

   recommendation adopted, No. 16-22985-CIV, 2018 WL 8899679 (S.D. Fla. Sept. 20, 2018);

   Pena v. Meade, No. 20-24560-CIV, 2020 WL 7641054, at *1 (S.D. Fla. Dec. 23, 2020).

       B. ARGUMENT

          Caliber requests the Court to stay this case based upon the foregoing precedent. Each of

   the factors for granting a stay set forth in Ring and Garmendiz favor a stay of this case. First, the

   case is at an early stage, with the pleadings open and only recently being assigned to Magistrate

   Judge Matthewman for full consideration. See Ring, 2020 WL 3895435, at *2. Discovery has only

   just commenced3 and no depositions have been coordinated. Second, no party will be prejudiced

   by the requested stay. The disposition of the Hunstein will not negatively impact future discovery

   or create a tactical disadvantage for the Plaintiff or the proposed class. Plaintiff and any proposed

   class have a vested interest in the outcome of the Hunstein appeal as well since the underlying

   allegations are heavily dependent upon the final disposition of that dispute. In that regard, the

   parties are on the same footing if a stay is granted and there would be no undue prejudice imposed

   by a temporary and readily-definable stay. This is not a situation in which the requested stay

   would cause the claims to indefinitely stagnate. The stay “would end with one ruling by the

   Eleventh Circuit, a court that would handle the appeal expediently. . . .” Pinares, 2019 WL

   8129287, at *2; see also Ring, 2020 WL 3895435, at *4. There is “no indication that the appeal

   will take an unusually lengthy amount of time to resolve.” Ring, 2020 WL 3895435, at *4. The

   proposed stay is not indefinite or immoderate. As indicated above, the Eleventh Circuit

   traditionally rules upon petitions for rehearing between 90 and 120 days from the date of filing.



   3
     Plaintiff served a request for production and set of interrogatories on August 8, 2021. Caliber’s
   responses are not yet due.
                                                    6
Case 9:21-cv-80929-WM Document 32 Entered on FLSD Docket 07/26/2021 Page 7 of 10




   The Petition in Hunstein was filed just over 60 days ago so the Court can define the length of the

   stay and fashion certain safeguards within its order to mitigate the impacts of the brief stay.

          Plaintiff may argue a stay would have a prejudicial effect on the availability of discovery

   and information to support this suit. Caliber acknowledges its obligations to preserve evidence

   and would posit the vast majority of germane information would be business records and

   testimony thereon. This is not a case where eye witness accounts or the memories of a fact witness

   may fade over time. For that reason any prejudice Plaintiff would sustain would pale in

   comparison to the prejudice Caliber would sustain in litigating a class action only for it to be void

   for lack of standing. See Guarisma v. Microsoft Corp., No. 15-24326-CIV, 2016 WL 9526468,

   at *2 (S.D. Fla. Feb. 8, 2016) (entering stay when movant acknowledged discovery obligations

   and risk of degradation of evidence was low).

          As to the third and fourth factors, a stay will undoubtedly simplify the issues and reduce

   the burden on the parties as well as the Court. The Eleventh Circuit’s final decision in Hunstein

   may establish case-dispositive, binding precedent that further defines the contours of Plaintiff’s

   claims or may extinguish the newly-created claims entirely without the need for the Court or the

   parties to expend further time or resources. A stay will allow the Court “to avoid issuing a

   dispositive [o]rder in the midst of an uncertain legal environment.” Jacobs v. Ocwen Loan

   Servicing, LLC, No. 16-62318-Civ-Scola, 2017 WL 1733855, at *2 (S.D. Fla. April 14, 2017)

   (quoting Coatney v. Synchrony Bank, No. 16-cv-389-Orl-22TBS, 2016 WL 4506315, at *2 (M.D.

   Fla. Aug. 2, 2016)). As said throughout, this suit is based entirely on the theories underpinning

   the Hunstein decision. Any change in that law would thus materially and directly impact this

   related matter. As such, a stay would promote judicial efficiency and reduce the burdens on all

   involved.

                                                    7
Case 9:21-cv-80929-WM Document 32 Entered on FLSD Docket 07/26/2021 Page 8 of 10




          As for hardship, Courts have found litigation expense sufficient to demonstrate actual

   hardship to justify a stay. See, e.g., Rajput, 2016 WL 6433150 at *4 (“any discovery and/or

   motions practice performed prior to the D.C. Circuit’s disposition of ACA International would be

   at risk of being rendered moot if the Court of Appeals invalidates the FCC’s July 2015 Declaratory

   Ruling.”); Williams, 2016 WL 6905382 at *3 (finding that a stay “could lead to reduced discovery

   on the issue of whether defendant used an ATDS to contact plaintiffs. Such a reduction in

   discovery would reduce the financial hardship defendant would sustain defending issues that

   could be rendered moot by the D.C. Circuit Court of Appeals’ decision.”). Tyler v. Nationstar

   Mortgage, Case No. 4:15-cv-532-WS-CAS, 2016 WL 420284 at *1 (N.D. Fla. Jan. 15, 2016)

   (holding that a stay “would limit what might prove to be unnecessary expenditures of time and

   resources on discovery” and “would promote judicial economy”); Errington v. Time Warner

   Cable, No. 2:15-cv-02196-RSWL(DTB), 2016 WL 2930696, at *4 (C.D. Cal. May 18, 2016)

   (staying case pending the decision in ACA International because “Defendant may suffer hardship

   in conducting discovery”).

          Caliber will undoubtedly incur actual harm in the form of time and expense incurred to

   litigate this case if a stay is not granted. While some discovery has been propounded in this case,

   no discovery has been completed as to the relationship between Caliber and its vendors and any

   purported communications between them concerning Plaintiff’s loan. Nor have any party

   depositions been conducted. Highly technical discovery may require experts and would thus

   impose a costly burden on both parties. But that discovery could be rendered unnecessary (in

   whole or in part) if the 11th Circuit rehears Hunstein and changes its holding. The case of

   Miccosukee Tribe of Indians of Florida v. South Florida Water Management Dist., 559 F.3d 1191

   (11th Cir. 2009) is also instructive. In that case, the Eleventh Circuit indicated its approval of the

                                                     8
Case 9:21-cv-80929-WM Document 32 Entered on FLSD Docket 07/26/2021 Page 9 of 10




   district court’s order staying the case pending review of a similar case between the parties already

   on appeal with the Eleventh Circuit. Id. at 1194. The Circuit Court noted there were extensive

   similarities between the issues in the cases and found that the interests of justice and judicial

   economy, including avoiding inconsistent results, the duplication of efforts, and the waste of

   judicial resources would be promoted by granting a stay of the proceeding. Id. The stay at issue

   was to last for a year or until the conclusion of the appeal, whichever came first. Id. The Eleventh

   Circuit approved of the stay, going so far as to say the grounds were “at least good” if not

   “excellent,” Id. at 1198, but ultimately found the order was not reviewable and remanded the case

   back to the district court. Id. at 1200.

           Plaintiff’s cause of action here is a bare statutory breach under a theory first endorsed in

   Hunstein. If the Hunstein panel decision is withdrawn or amended it will obviously impact this case.

   For example, if the Eleventh Circuit finds there is no Article III standing in Hunstein, there would

   be no standing for this suit either and all the effort and orders performed in this case would be for

   naught. Likewise if the 11th Circuit finds that the use of third party mailing vendors to perform

   ministerial acts is not a violation of 1692c(b), there would be no actionable conduct at issue in this

   case—Plaintiff’s Complaint is based solely on purported communications with these types of

   vendors. While the parties in these matters may not be the same the underpinning facts and law are

   directly on point. The two cases are unquestionably related and a stay of this matter would, as in

   Miccosukee, provide clarity and resolution of the controlling law, shape the bounds of the claims at

   issue, and potentially avoid inconsistent rulings and duplicated litigation.

                                          IV.    CONCLUSION

           WHEREFORE, for these reasons defendant Caliber Home Loans, Inc. respectfully

   requests that the Court grant this Motion, stay this case until the Eleventh Circuit makes a

                                                     9
Case 9:21-cv-80929-WM Document 32 Entered on FLSD Docket 07/26/2021 Page 10 of 10




   determination on the pending Petition for Rehearing, and if that Petition is granted, until the

   rehearing is held and ruled upon, and grant any further relief the Court deems just and appropriate.

              CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(A)(3)

          Pursuant to Local Rule 7.1(a)(3), counsel for Caliber has conferred with all parties who

   may be affected by the relief sought in the motion in a good faith effort to resolve the issues

   raised in the motion, and Plaintiff’s counsel opposes the relief requested in this Motion.

   DATED this 26th day of July 2021.

                                                  Respectfully submitted,



                                                  By: /s/ R. Keith Ustler
                                                          Dale A. Evans Jr.
                                                          Florida Bar Number 98496
                                                          R. Keith Ustler
                                                          Florida Bar Number 103584
                                                          LOCKE LORD LLP
                                                          777 South Flagler Drive, Suite 215-East
                                                          West Palm Beach, FL 33401
                                                          Telephone: 561-833-7700
                                                          Facsimile: 561-655-8719
                                                          dale.evans@lockelord.com
                                                          keith.ustler@lockelord.com

                                                          Robert T. Mowrey
                                                          Pro Hac Vice
                                                          rmowrey@lockelord.com
                                                          Christopher M. Boeck
                                                          Pro Hac Vice
                                                          cboeck@lockelord.com
                                                          LOCKE LORD LLP
                                                          2200 Ross Avenue, Suite 2800
                                                          Dallas, Texas 75201
                                                          Telephone: 214-740-8000
                                                          Facsimile: 214-740-8800

                                                          Counsel for defendant Caliber Home
                                                          Loans, Inc.


                                                    10


   93739450
